Exhibit 10.6

FIRST SUPPLEMENTAL INDENTURE

This FIRST SUPPLEMENTAL INDENTURE, dated as of April 1, 2008 (the “First
Supplemental Indenture”), by and among Abitibi-Consolidated Inc., a corporation
duly organized and existing under the laws of Canada (the “Company”),
Abitibi-Consolidated Company of Canada (“ACCC”), a corporation duly organized
and existing under the laws of the Province of Quebec, and The Bank of Nova
Scotia Trust Company of New York, as trustee (the “Trustee”), supplements the
Indenture, dated as of December 11, 2001 (the “Indenture”), by and among the
Company, ACCC and the Trustee.

All capitalized terms used but not defined in this First Supplemental Indenture
shall have the respective meanings set forth in the Indenture;

WHEREAS, ACCC has issued, and the Trustee has authenticated and there have been
delivered pursuant to the Indenture, $150,000,000 aggregate principal amount of
6.95% Senior Notes due June 20, 2008 (the “June 2008 Securities”), $150,000,000
aggregate principal amount of which is currently outstanding;

WHEREAS, other securities have been issued pursuant to the Indenture, namely
$350,000,000 aggregate principal amount of 6.00% Senior Notes due June 20, 2013
($350,000,000 aggregate principal amount of which is currently outstanding) and
$450,000,000 aggregate principal amount of 8.375% Senior Notes due April 1, 2015
($450,000,000 aggregate principal amount of which is currently outstanding)
(collectively, the “Other Issued Securities”);

WHEREAS, this First Supplemental Indenture does not apply in respect of the
Other Issued Securities and only applies in respect of the June 2008 Securities;

WHEREAS, pursuant to a second amended and restated offering circular dated
March 18, 2008 (as modified, amended, restated or supplemented from time to
time, the “Exchange Offer Circular”), ACCC is offering to exchange the June 2008
Securities for (i) cash and (ii) a new note in a principal amount of $550 per
$1,000 principal amount of the June 2008 Securities validly tendered (and not
validly withdrawn) by the Consent Payment Deadline (as such term is defined in
the Exchange Offer Circular) or $600 per $1,000 principal amount of June 2008
Securities validly tendered (and not validly withdrawn) after the Consent
Payment Deadline but prior to the Exchange Expiration Date (as such term is
defined in the Exchange Offer Circular);

WHEREAS, it is a condition to the completion of the Exchange Offer, that the
First Supplemental Indenture provide, in respect of the June 2008 Securities,
for the deletion from the Indenture of Sections 10.6 and 10.7 respectively
entitled “Limitation on Liens” and “Limitations on Sale and Leaseback” and
certain conforming changes (the “Amendments”);

WHEREAS, pursuant to the Indenture, the Amendments require the written consent
of the holders of at least a majority in aggregate principal amount of the June
2008 Securities outstanding;

WHEREAS, pursuant to the Exchange Offer Circular, the tendering of the June 2008
Securities is a deemed consent to the Amendments;

 



--------------------------------------------------------------------------------

WHEREAS, more than a majority in aggregate principal amount of the June 2008
Securities have been validly tendered (and not validly withdrawn);

WHEREAS, pursuant to Section 9.2 of the Indenture, ACCC and the Company, when
authorized by a Board Resolution, and the Trustee may enter into an indenture or
indentures supplemental thereto for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of the Indenture or
of modifying in any manner the rights of the Holders of any series of Securities
and any related coupons under the Indenture, but only with the consent of the
Holders of more than 50% in principal amount of the Outstanding Securities of
each series of Securities then Outstanding affected thereby, in each case by Act
of said Holders of Securities of each such series delivered to the Company, ACCC
and the Trustee;

WHEREAS, all acts and proceedings required by law and the Indenture to
authorize, approve and constitute this First Supplemental Indenture as a valid
and binding agreement in respect of the June 2008 Securities for the uses and
purposes set forth herein, in accordance with its terms, have been done and
taken, and the execution and delivery of this First Supplemental Indenture have
in all respects been duly authorized by the Company, ACCC and the Trustee; and

WHEREAS, the foregoing recitals are made as representations or statements of
fact by the Company and ACCC and not by the Trustee.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, ACCC and the Trustee hereby agree as follows:

 

1. (a) The following covenants from Article X of the Indenture are hereby
deleted in their entirety in respect of the June 2008 Securities only:

 

  (i) the covenant entitled “Limitation on Liens” under Section 10.6; and

 

  (ii) the covenant entitled “Limitation on Sale and Leaseback” under
Section 10.7.

(b) Article VIII, Section 8.3 of the Indenture is hereby amended in respect of
the June 2008 Securities only by deleting the first paragraph thereof in its
entirety and replacing such first paragraph with the following:

“If, upon any consolidation or amalgamation of the Company or the Guarantor with
or merger or arrangement of the Company or the Guarantor into any other
corporation, or upon any conveyance, lease or transfer of all or substantially
all of the properties and assets of the Company or the Guarantor to any Person
in accordance with Section 8.1, any properties or assets of the Company or the
Guarantor or any Subsidiary of the Company or the Guarantor owned immediately
prior thereto, would thereupon become subject to any Lien, then (unless the sum
of (i) the principal amount of indebtedness for borrowed money secured by Liens
created, incurred or assumed after the date hereof and (ii) the Attributable
Value of all Sale and Leaseback Transactions entered into after the date hereof
and otherwise prohibited by this Indenture does not exceed 10% of the



--------------------------------------------------------------------------------

Consolidated Net Tangible Assets of the Guarantor) such Obligor simultaneously
with or prior to such consolidation, amalgamation, merger, arrangement,
conveyance, lease or transfer, will cause such Securities to be so secured;
provided, however, that, for the purpose of providing such equal and ratable
security, the principal amount of Original Issue Discount Securities and Indexed
Securities shall mean that amount which would, at the time of making such
effective provision, be due and payable pursuant to Section 5.2 and the terms of
such Original Issue Discount Securities and Indexed Securities upon a
declaration of acceleration of the Maturity thereof, and the extent of such
equal and ratable security shall be adjusted, to the extent permitted by law, as
and when said amount changes over time pursuant to the terms of such Original
Issue Discount Securities and Indexed Securities.”

(c) Article IX, Section 9.1 of the Indenture is hereby amended in respect of the
June 2008 Securities only by deleting Subsection 6 thereof in its entirety and
replacing such Subsection 6 with the following:

“(6) to secure the Securities pursuant to the requirements of Section 8.3 or
otherwise; or”

(d) Article X, Section 10.8 of the Indenture is hereby amended in respect of the
June 2008 Securities only by deleting the first paragraph thereof in its
entirety and replacing such first paragraph with the following:

“The Company or the Guarantor may omit in any particular instance to comply with
any covenant or condition set forth in Sections 8.3 and 10.5, and any other
covenant not set forth herein and specified pursuant to Section 3.1 to be
applicable to the Securities of any series, if before or after the time for such
compliance the Holders of more than 50% in principal amount of the Outstanding
Securities of each series of Securities affected by the omission (which, in the
case of a covenant not set forth herein and specified pursuant to Section 3.1 to
be applicable to the Securities of any series, shall include only those series
to which such covenant is so specified to be applicable) shall, in each case by
Act of such Holders, either waive such compliance in such instance or generally
waive compliance with such covenant or condition, but no such waiver shall
extend to or affect such covenant or condition except to the extent so expressly
waived, and, until such waiver shall become effective, the obligations of the
Company and the Guarantor and the duties of the Trustee with respect to any such
covenant or condition shall remain in full force and effect.”

(e) Article XIV, Section 14.3 of the Indenture is hereby amended in respect of
the June 2008 Securities only by deleting the first sentence thereof in its
entirety and replacing such first sentence with the following:

“Upon the Company’s or the Guarantor’s exercise of the above option applicable
to this Section with respect to any Securities of or within a series, the
Company and the Guarantor shall be released from its obligations under
Section 8.1, Section 8.3, Section 10.5 and, if specified pursuant to
Section 3.1, its obligations under any other covenant, with respect to such
Outstanding Securities and any related



--------------------------------------------------------------------------------

coupons on and after the date the conditions set forth in Section 10.4 are
satisfied (hereinafter, “covenant defeasance”), and such Securities and any
related coupons shall thereafter be deemed not to be “Outstanding” for the
purposes of any request, demand, authorization, direction, notice, consent,
waiver or Act of Holders (and the consequences of any thereof) in connection
with such covenants, but shall continue to be deemed “Outstanding” for all other
purposes hereunder.”

 

2. On the date hereof, the Indenture shall be supplemented and amended in
accordance herewith but only in respect of the June 2008 Securities, and this
First Supplemental Indenture shall form a part of the Indenture for all purposes
but only in respect of the June 2008 Securities, and every Holder of the June
2008 Securities heretofore or hereafter authenticated and delivered under the
Indenture shall be bound thereby.

 

3. This First Supplemental Indenture may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all such counterparts shall together constitute one and the same instrument.

 

4. Except as expressly supplemented and amended hereby in respect of the June
2008 Securities, the Indenture is in all respects ratified and confirmed and all
of the terms, conditions and provisions thereof shall remain in full force and
effect.

 

5. All covenants and agreements in this First Supplemental Indenture in respect
of the June 2008 Securities by the Company, ACCC or the Trustee (as the case may
be) shall bind its respective successors and assigns, whether so expressed or
not.

 

6. In case any provision in this First Supplemental Indenture shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

7. Nothing in this First Supplemental Indenture, express or implied, shall give
to any person, other than the parties hereto and their successors in respect of
the June 2008 Securities under the Indenture and the Holders of the June 2008
Securities, any benefit of any legal or equitable right, remedy or claim under
the Indenture in respect of the June 2008 Securities.

 

8. If any provision hereof limits, qualifies or conflicts with a provision of
the Trust Indenture Act that is required under such Act to be a part of and
govern this First Supplemental Indenture, such required provision shall control.
If any provision hereof modifies or excludes any provision of the Trust
Indenture Act that may be so modified or excluded, the latter provision shall be
deemed to apply to this First Supplemental Indenture as so modified or shall be
excluded, as the case may be.

 

9. This First Supplemental Indenture shall be governed by and construed in
accordance with the laws of the State of New York.

 

10.

All the provisions of this First Supplemental Indenture shall be deemed to be
incorporated in, and made part of, the Indenture in respect of the June 2008
Securities; and the Indenture, as supplemented and amended by this First
Supplemental Indenture,



--------------------------------------------------------------------------------

 

shall be read, taken and construed as one and the same instrument in respect of
the June 2008 Securities.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this First Supplemental Indenture to
be duly executed, as of the day and year first above written.

 

ABITIBI-CONSOLIDATED INC.   ABITIBI-CONSOLIDATED COMPANY OF CANADA By:  

/s/ Pierre Rougeau

  By:  

/s/ Jacques P. Vachon

Name:   Pierre Rougeau   Name:   Jacques P. Vachon Title:   Vice President and
Assistant Secretary   Title:   Senior Vice President, Corporate Affairs and
Secretary By:  

/s/ Allen Dea

  By:  

/s/ Allen Dea

Name:   Allen Dea   Name:   Allen Dea Title:   Vice President and Secretary  
Title:   Vice President, Treasurer and Assistant Secretary     BANK OF NOVA
SCOTIA TRUST COMPANY OF NEW YORK     By:  

/s/ Warren A. Goshine

    Name:   Warren A. Goshine     Title:   Vice President